Citation Nr: 1528698	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-39 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back neurological or muscle disability, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract. 

2.  Entitlement to service connection for bowel incontinence, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for bilateral lower extremity neuropathy,  to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract. 

6.   Entitlement to an initial rating in excess of 10 percent for residual scar, status post pilonidal cystectomy, with excision of pilonidal sinus tract.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  Later that same month, the Veteran submitted additional evidence and photographs, with a waiver of initial RO consideration.  

In the February 2008 rating decision, service connection for posttraumatic stress disorder was also denied.  After the Veteran perfected an appeal to that issue, a November 2010 rating decision granted service connection for PTSD and assigned an initial 10 percent disability rating.  As that is a full grant of the benefit sought as to that claim, it is no longer on appeal.

The Board further notes that additional evidence relevant to the claim for service connection for bowel incontinence has been associated with the claims file without a waiver of initial RO consideration.  However, in light of the fully favorable decision as to that claim, the Board finds no prejudice to the Veteran in proceeding with adjudication of that matter.  As the additional evidence is not relevant to the claims for service connection for a right knee disability and for bilateral lower extremity neuropathy, a remand for initial consideration of that evidence is not warranted as it does not pertain to those issues on appeal.  38 C.F.R. § 19.31(b)(1) (2014).

The issues of entitlement to an initial rating in excess of 10 percent for residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract, and entitlement to service connection for a low back neurological or muscle disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In May 2015, prior to promulgation of a decision in the appeal, the Veteran submitted a written withdraw of the appeal as to the issue of entitlement to service connection for a left knee disability.

2.   A right knee disability was not manifested in service or within the first post-service year, and there is no competent evidence relating any right knee disability to service.  Neither a chronic right knee disability nor arthritis was shown in service or until many years thereafter.

3.  There is no competent evidence showing that the Veteran has ever been diagnosed with bilateral lower extremity neuropathy.  

4.  The probative evidence of record reasonably shows that the Veteran has bowel incontinence that is as likely as not related to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract.
CONCLUSIONS OF LAW

1.  The appeal for entitlement to service connection for a left knee disability is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for a right knee disability are not met.
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for bilateral lower extremity neuropathy,  claimed as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bowel incontinence, claimed as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

In August 2009, the Veteran perfected an appeal of a claim for service connection for a bilateral knee condition.  In May 2015, during the Board hearing and in written correspondence, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for service connection for a left knee disability.

As a result of the claimant's withdraw of the appeal as to service connection for a left knee disability, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the claimant has withdrawn the claim for entitlement to service connection for a left knee disability. Therefore, the Board does not have jurisdiction to review that appeal, and it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

As the claim for service connection for bowel incontinence, claimed as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract is granted, the Board finds that any error related to VA's duties to notify and assist with regard to that claim is thereby made moot by this fully favorable decision.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regard to the claims for service connection for a right knee disability and for bilateral lower extremity neuropathy, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Right Knee Disability 

The Veteran asserts that he has a right knee disability due to a fall in service.

The service medical records are negative for complaints, findings, symptoms, or diagnoses of any right knee disability.

A private medical record lists dates of treatment for various ailments, to include in November 2006 for osteoarthritis of the knee, and in December 2006 for internal knee derangement and knee degenerative arthritis.  However, neither record identifies which knee was treated and diagnosed.  

A November 2006 private medical record notes that the Veteran provided a history of an acute onset of pain and clicking in the right knee.  The impression was a negative examination for cruciate or meniscal tear.  The examination was positive for degenerative changes, most prominently involving the medial and patellofemoral compartments.  

A January 2007 private medical record notes that the Veteran was diagnosed with a torn medial meniscus of the right knee and underwent arthroscopy and partial medial meniscectomy.  

In a May 2015 letter, the Veteran's father stated that in the summer of 1969, he received a letter from the Veteran explaining to him that he had fallen from a ladder or piece of equipment when he was in service overseas.  He stated that there was swelling in his knee, but he did not seek medical attention.  The Veteran said he was using ice packs on it to try and keep the swelling down.  When he returned home, the Veteran's father noticed, and continued to notice, a slight limp in his walk. 

In a letter from the Veteran's spouse, she indicated that they married in July 1971.  During the Veteran's time overseas in service, he told her of an incident where he was on a ladder by an aircraft and slipped and fell.  As a result, he injured his right knee.  Upon his return, she examined his knee because of the chronic pain and swelling.  She recommended icing the knee to help reduce the swelling and it helped considerably.  As time went by, she noticed that the Veteran favored his right knee and now started to walk with a limp.  She concluded that it had been an ongoing problem since his return from duty.  

Initially, the Board finds that it cannot be concluded that a chronic right knee disability was shown in service.  In fact, there is no objective medical evidence of any complaints, symptoms, findings, or diagnoses of any right knee disability in service.  In addition, the May 1972 separation examination found no clinical abnormalities of the knee, nor did the Veteran complain of any right knee symptoms  at that time. In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2014).

Moreover, there is no competent medical evidence or opinion that any diagnosed right knee disability, is related to the Veteran's service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.

The only other evidence of record supporting the Veteran's claim are his own lay statements, and statements from his wife and father.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the absence of complaints pertaining to any right knee problems in service or until 2006 private treatment records noting an acute onset of pain.  The Veteran's first complaints of any right knee disability related to service were made contemporaneous with his claims for VA compensation.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony). Significantly, a 2006 private medical record shows that the Veteran complained of an acute onset of pain and clicking in his right knee, with absolutely no suggestion that the symptoms were related to or had been ongoing since service.  Therefore, the Board finds that the more recent statements regarding the right knee disability being present for a longer period are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service. 

In addition, while the Veteran, and his wife and son, are competent to describe his symptoms, the Board finds that there is no evidence of record to show that they have the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed right knee disability.  Diagnosing and providing an etiology of a right knee disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran, or his family members, regarding etiology is not competent because they do not have the training to opine on that medical issue.

The Board finds that no examination is needed because the evidence does not indicate that the Veteran has a right knee disability that is related to service.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a right knee disability on a direct or presumptive basis.  The preponderance of the evidence is against a finding that a right knee disability was incurred in service.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Lower Extremity Neuropathy

The service medical records are negative for complaints, findings, symptoms, or diagnoses of bilateral lower extremity neuropathy.  

Private medical records, including letters from the Veteran's private physician show that the Veteran had low back pain and fecal incontinence.  However, none of those records indicate that the Veteran has bilateral lower extremity neuropathy.   VA medical records are also negative for any complaints, findings, or diagnoses of bilateral lower extremity neuropathy. 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for bilateral lower extremity neuropathy.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board finds that no examination is needed because the evidence does not indicate that the Veteran has bilateral lower extremity neuropathy that is related to service.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, without competent medical evidence of record that the Veteran has ever had a bilateral lower extremity neuropathy disability, the claim for service connection for bilateral lower extremity neuropathy, claimed as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bowel Incontinence

The Veteran asserts that he has had bowel incontinence ever since he underwent surgeries for pilonidal cysts in service.  

The service medical records are negative for any findings, complaints, or diagnoses of bowel incontinence.  

In a September 2006 letter from the Veteran's private physician, it was noted that the Veteran was having trouble with bowel incontinence that had been going on for several years.  During service, the Veteran underwent low back surgery for a cyst and had been having troubles with his bowel since.  There had been no other lower back injuries or trauma of which the physician was aware.  

A January 2008 VA examination report shows that the VA examiner reviewed the claims file and performed a thorough examination.  The examiner opined that the Veteran's bowel incontinence had not been demonstrated on physical examination and it was not caused by or a result of pilonidal cystectomy as the wound and surgical technique did not include the rectum, anus, or perineum.

An August 2009 VA medical record noted that the Veteran was seen for chronic low back pain and fecal incontinence, which the Veteran stated he had since surgeries for pilonidal cysts of the low back at the age of 19.  The VA physician noted that the Veteran had an indented scar on the low back with tenderness of the low back.  There was no redness, no cellulitis, and no pain radiation down the lower extremities.  The assessment was low back pain.  It was also noted that fecal incontinence was most likely than not as a result of surgery.  

A December 2011 VA intestinal conditions examination report shows a diagnosis of fecal incontinence.  The examiner noted a review of the claims file and pertinent evidence was discussed.  It was noted that the Veteran stated his fecal incontinence started since the surgery he underwent in service for a pilonidal cyst.  The examiner opined that the Veteran's fecal incontinence was at least as likely as not due to or the result of the surgery for pilonidal cyst in service.  The rationale was that Veteran had been a consistent historian, and he did a careful history cross checking of facts at various times and the reported history remained consistent.  The fecal incontinence started after surgery.  The examiner also noted that the Veteran had a thrombosed hemorrhoid incised in service in March 1970.  The surgery was extensive and delayed healing.  Some nerves could have been damaged although the surgery did not involve the rectum or anus.  Further, the Mayo clinic notes for fecal incontinence listed surgery for hemorrhoid and others as a cause.  The timeline stayed consistent with fecal incontinence noted since 1970.

In a May 2015 letter, the Veteran's private physician stated that the Veteran had been his patient since 2006 and had continued trouble with bowel incontinence.  That has been going on for several years.  The physician noted that during service, the Veteran underwent low back surgery for a cyst and had been having trouble with his bowel since.  The physician concluded that lower back surgery had a risk of nerve injury during the service and can lead to many neurological complications, including bowel incontinence.  

The Board has given consideration to both the positive and negative evidence of record, specifically, the January 2008 VA examination report that found that the Veteran had not demonstrated bowel incontinence on examination and opined that bowel incontinence was not caused by or a result of pilonidal cystectomy as the wound and surgical technique did not include the rectum, anus, or perineum and the subsequent favorable medical opinions, to include a December 2011 VA medical opinion and a May 2015 private medical opinion.

The Board finds that the overall evidence is at least in relative equipoise on the question of whether a causal connection has been demonstrated between the Veteran's current bowel incontinence and service-connected residuals of pilonidal cyst surgeries in service.  The opinions were each supported by a rationale and consideration of the Veteran's medical history.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for bowel incontinence is warranted.  Thus, service connection for bowel incontinence, claimed as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.310 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim for service connection for a left knee disability  is dismissed.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for bilateral lower extremity neuropathy is denied.

Entitlement to service connection for bowel incontinence, claimed as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract, is granted.


REMAND

Initially, the Board notes that additional pertinent evidence, to include VA examination reports, relevant to the claims for a higher initial rating for pilonidal cystectomy and for service connection for a low back disability, has been associated with the claims file since the November 2008 statement of the case.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2014).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With regard to the claim for an initial higher rating for residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract, the Veteran testified that his symptoms were more severe than compensated in the currently assigned 10 percent rating.  The Veteran last had a VA scar examination in December 2011.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract,  a more contemporaneous examination is needed, with findings responsive to all applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for a low back neurological or muscle disability, a May 2010 VA examination report shows that the examiner found that the Veteran had persistent symptoms related to the service-connected residual scar disability with limited range of motion of the lumbar spine.  However, on a December 2011 VA spine examination, the Veteran was found to have normal range of motion and was found to have a normal thoracolumbar and sacral spine.  During the May 2015 Board hearing, the Veteran testified that he had back pain since his surgeries in service for pilonidal cystectomy.  The Veteran clarified that he was claiming nerve damage of the low back as a residual of his pilonidal cystectomy in service, not an orthopedic back disability.

The Board find that there is insufficient medical evidence of record to make a decision on the claim for service connection for low back nerve damage and believes it is necessary to have a VA physician perform an additional examination and provide an opinion regarding the etiology of the Veteran's complaints of pain in his low back that considers all the evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claims remaining on appeal.  The Veteran should be advised that in the alternative, he may obtain and submit those records.  

2.  Obtain all outstanding VA medical records.

3.  Then, schedule the Veteran for a VA examination by a physician, to determine the nature and severity of the service-connected residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract, and the nature and etiology of any low back nerve damage (and related complaints of pain) related to or aggravated by the Veteran's service-connected for residuals, status post pilonidal cystectomy with excision of pilonidal sinus tract.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

a) The physician should identify all symptoms and manifestations of the service-connected residual scar, status post pilonidal cystectomy to include, but not limited to:  the measurements of the length and width of the scarring, and the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part (if so, the examiner should describe in detail any limitations, and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should so state.

b)  Identify whether the Veteran has a low back neurological or muscle disorder.

c)  For each low back neurological or muscle disorder diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that disability is related to service, to include the status post pilonidal cystectomy with excision of pilonidal sinus tract performed in service.  

d)  For each low back nerve/neurological disorder or muscle disorder diagnosed, provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) was caused by the service-connected residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract.  

e)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each low back neurological or muscle disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract.

4.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


